DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/EP2017/052604 filed 02/07/2017, which claims benefit of the German Application No. DE102016102324.8, filed 02/10/2016, has been received and acknowledged. 

Response to Arguments
All previous 112(b) rejections have been withdrawn. 
Applicant’s arguments regarding the rejection of Claim 1 under 35 U.S.C. § 102(a)(1) over Vehof (U.S. Patent No. 8,613,819, cited by applicant as DE-102004038626-B3); the rejection of Claim 1 under 35 U.S.C. § 103 over Vehof (U.S. Patent No. 8,613,819, cited by applicant as DE-102004038626-B3) in view of Hagele (DE-102008063985-B4); the rejection of Claims 2-4, and 9 under 35 U.S.C. § 103 over Vehof (U.S. Patent No. 8,613,819, cited by applicant as DE-102004038626-B3) in view of Hagele (DE-102008063985-B4) and Banik (U.S. 2014/0311205); and the rejection of Claims 2-4, and 9 under 35 U.S.C. § 103 over Vehof (U.S. Patent No. 8,613,819, cited by applicant as DE-102004038626-B3) in view of Hagele (DE-102008063985-B4) and Lee (U.S. 2018/0229288, relying on the provisional date of 05/04/2014) have been fully considered but are not persuasive. 
Applicant argues that there is no teaching or suggestion within Vehof of a direct press hardening process. The examiner respectfully disagrees and points out the following. Vehof, in review of known methods and processes teaches “One example of this, particularly for automotive bodies, is components comprised of sheet steel with a strength - depending on the alloy composition - in a range of 1000 to 2000 MPa. In order to achieve such high strengths in the component, it is known to cut corresponding blanks from sheets, heat the blanks to a temperature higher than the austenitizing temperature, and then to form the component in a press; during the forming process, a rapid cooling is simultaneously executed in order to harden the material” (column 1, lines 37-45).
Applicant argues that Hagele does not teach or suggest the use of pure oxygen, and that within Hagele, the oxygen-containing gas serves a different purpose. The examiner is not persuaded by this argument and points out that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Hagele does not teach that hardening the areas in which an oxygen-containing gas is supplied. The examiner respectfully disagrees and points out that within claim 1, it is recited “If there is less or no hardening in these areas, the tool has recesses that can be flushed with gas, whereby gas flushing can be carried out in such a way that has cushions result in these areas, which allow cooling at a speed that is above the critical hardening speed, diminishes or excludes” - Thus, while the teachings of Hagele certainly include reducing the hardness in these areas, the teachings clearly indicate that these areas can also be hardened by cooling at speeds above the critical hardening speed. 
Applicant argues that Banik does not teach the inserts supplying oxygen as the inserts of Banik are designed to have an insulating function. The examiner is not persuaded by this argument and points out that per the wording within the claims, the inserts are supplied with oxygen or oxygen containing fluids from a forming tool side (e.g., Claim 4), the inserts are porous ceramics (e.g., Claim 3), and the inserts enable the entry of the entry of oxygen (e.g., Claim 2). As such, the teachings of Banik, such as Figures 7-8 and paragraphs [0039]-[0040], show that the insert protrudes from the periphery of the cavity. Thus, it appears that the insert of Banik allows for oxygen or oxygen-containing fluids to be supplied from of forming tool side as required by Claim 4; the inserts are a porous ceramic (i.e., “a strip-shaped insert…of relatively low thermal conductivity” (paragraph [0036]) as required by Claim 3; and the inserts enable entry of oxygen a required by Claim 2. Thus, the examiner respectfully points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the teachings of Banik would suggest to those of ordinary skill that low thermal conductivity ceramic inserts, when provided in a forming tool adjacent to or in the region of a drawing edge, aid in reducing cracks that appear during forming (paragraph [0005]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 11 of copending Application No. 16/076,923 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recited nearly identical subject matter as shown below within Table I. Within Table I is a comparison of Claim 1 of the instant application; and Claim 1 and Claim 11 of application 16/076,923.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Table I
Application: 16/074,303
Claim Set Dated: 01/07/2022
Claim 1
Application: 16/076,923
Claim Set Dated 11/11/2021
Claim 1
A method for press hardening sheet steel components, the method comprising:
A method for press hardening sheet steel components, the method comprising:
cutting a blank out from a sheet steel band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band;
detaching a blank from a sheet steel band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band;
austenitizing the blank, which is unformed, by heating it to a temperature greater than Ac3;
heating the blank, which is unformed, to a temperature greater than Ac3;
after the austenitizing of the blank, inserting the blank into a forming tool;
after the heating of the blank, inserting the blank into a forming tool having a mold cavity; and
after the inserting of the blank into the forming tool, forming the blank in the forming tool and hardening it in the forming tool at an end of the forming;
after the inserting of the blank into the forming tool, forming the blank in the forming tool and hardening it in the forming tool at an end of the forming,
wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed, 
wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed, and
wherein during both the forming of the blank and the hardening of the blank,
wherein, during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid reservoir
pure oxygen is supplied:
Claim 11

…wherein the oxygen-containing fluid reservoir contains oxygen gas. 
-in and/or adjacent to a positive radii and/or drawing edges; and/or
-in contact regions, 
is present in at least one of the following areas: adjacent to a drawing edge of the forming tool; and in other contact regions outside of the drawing edge; 
such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening. 
such that second-order microcracks are inhibited from forming in the blank during the forming and hardening. 


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 8 of copending Application No. 16/076,975 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recited nearly identical subject matter as shown below within Table II. Within Table II is a comparison of Claim 1 of the instant application; and Claim 1 and Claim 8 of application 16/076,975.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Table II
Application: 16/074,303
Claim Set Dated: 01/07/2022
Claim 1
Application: 16/076,975
Claim Set Dated: 10/26/2021
Claim 1
A method for press hardening a sheet steel component, the method comprising:
A method for press hardening a sheet steel component, the method comprising:
Cutting a blank out from a sheet steel band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band;
detaching a blank from a sheet band composed of a hardenable sheet alloy, the blank being unformed as it is detached from the sheet steel band; 
austenitizing the blank, which is unformed, by heating it to a temperature greater than Ac3;
heating the blank, which is unformed, to a temperature greater than Ac3; 
after the austenitizing of the blank, inserting the blank into a forming tool;
after the heating of the blank, inserting the blank into a forming tool;
after the inserting of the blank into the forming tool, forming the blank in the forming tool and hardening it in the forming tool at an end of the forming;
after the inserting of the blank into the forming tool, forming the blank in the forming tool; and hardening the blank in the forming tool at an end of the forming of the blank, 
wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed, 
wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed, and
wherein during both the forming of the blank and the hardening of the blank…
wherein, during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid is injected into or aspirated from…
pure oxygen is supplied:
Claim 8

wherein the oxygen-containing fluid is oxygen gas
-in and/or adjacent to a positive radii and/or drawing edges; and/or
-in contact regions, 
…points that are subjected to tensile strain,
such that second-order microcracks are inhibited from forming in the blank during the forming and hardening. 
such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sobe (U.S. 2007/0130772) in view of Hagele (DE-102008063985-B4, previously cited), Sanders (U.S. 2016/0193645), and Steins (U.S. 2013/0068350). 

Regarding Claim 1, Sobe teaches a method for forming components for vehicle bodies (abstract). Sobe teaches a method for press hardening sheet steel components comprising cutting a blank from a sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (paragraph [0033]). Sobe teaches heating the blank, which is unformed, to a temperature greater than Ac3 (paragraph [0033]). Sobe teaches after the austenitizing of the blank, inserting the blank into a forming tool (paragraph [0033]). Sobe teaches after the inserting of the blank into the forming tool, forming the blank in the forming tool (paragraph [0033]). Sobe teaches hardening the blank in the forming tool at an end of the forming of the blank (paragraph [0033]). Sobe teaches wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (paragraph [0010]). 
However, Sobe is silent to wherein, during both the forming of the blank and the hardening of the blank, pure oxygen being supplied in and/or adjacent to positive radii and/or drawing edges; and/or in contact regions, such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening.
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches supplying oxygen-containing fluid (e.g., CO2 as recited within Claim 2 and paragraph [0016] of Hagele) in and/or adjacent to positive radii and/or drawing edges; and/or in contact regions (Figures 15-21) during the hardening of the blank (Claims 1-2 of Hagele). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Sanders teaches a ceramic refractory insulation bock including reinforcing rods (abstract). Sanders teaches during forming of a blank, a fluid being injected into points that are subject to tensile strain (paragraph [0028]). Sanders teaches this feature may serve to facilitate forming of the part (paragraph [0028]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe with the concepts of Hagele and Sanders with the motivation of very sensitively adjusting a blanks properties and facilitate in forming the part. 
With respect to the feature of “pure oxygen” being supplied to the aforementioned areas, the examiner presents Steins. Steins teaches a method and apparatus for heating a pre-coated plate of steel (abstract). Steins teaches the following within paragraph [0053]: “A method according to the present invention for heating a pre-coated steel plate with formation of an alloying layer for the production of hot formed body and structural parts reduces wear of the hot forming tool as a result of deposits and abrasion and attains sufficient oxidation of the coating while yet diminishing the risk of hydrogen embrittlement in an economical manner…The benefits, in particular the formation of a sufficient oxide layer to prevent or at least significantly reduce deposits on the shaping zones of the forming tool…” (paragraph [0053]). Thus, the examiner points out that it would have been obvious to modify the selection of oxygen-containing fluids of Hagele by providing pure oxygen, since this would lead to sufficient oxidation and thus significantly reduce deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe in view of Hagele and Sanders with the concepts of Steins with the motivation of significantly reducing deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner. 
With respect to the limitation of “…such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening…”, the examiner points out that if one uses the concepts of Hagele, Sanders, and Steins with the teachings of Sobe, one would appreciate that process and structure of Sobe as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that second-order microcracks being avoided would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 2-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sobe (U.S. 2007/0130772) in view of Hagele (DE-102008063985-B4, previously cited), Sanders (U.S. 2016/0193645), and Steins (U.S. 2013/0068350) as applied to claim 1 above, and further in view of Banik (U.S. 2014/0311205, previously cited). 

Regarding Claims 2-3, Sobe in view of Hagele, Sanders, and Steins are relied upon for the reasons given above in addressing claim 1. However, none of the references teach entry of oxygen by means of inserts made of oxygen-storing materials provided in the forming tool adjacent to or in the region of the drawing edges and/or positive radii, which are dimensioned so that deep drawing is not negatively affected and the inserts form a reservoir of oxygen. 
Banik teaches a method and forming tool for hot forming and press hardening workpieces of sheet steel (abstract). Banik teaches inserts made of oxygen storing materials (e.g., Al2O3 or ZrO2) being provided in a forming tool adjacent to or in region of the drawing edges and/or positive radii (paragraph [0036]; Figure 5). Banik teaches this feature, in part, reduces or prevents local material failure (paragraph [0004], and [0010]-[0011]). 
With respect to the feature of “which are dimensioned so that deep drawing is not negatively affected” - the examiner points out that Banik teaches the workpieces being deep drawn (paragraph [0027]), and further that these inserts actually positively affect this process (paragraphs [0005]; and [0008]). As such, these teachings of Banik are considered by the examiner to meet this claim limitation. 
The examiner points out that the inserts of Banik are not explicitly described in such a way to convey that entry of oxygen would take place by means of the inserts, and the inserts form a reservoir for oxygen. However, the examiner points to claim 3 of which further defines these inserts and points out that the ceramic inserts of Banik are porous, specifically Banik teaches the inserts being explicitly taught as low thermal conductivity ceramics (paragraph [0036]). Thus, one of ordinary skill would readily understand and appreciate that porous ceramics can be analogously described as low-thermal conductivity ceramics since pores necessarily impart low thermal conductance, thus meeting the limitations of Claim 3. In view of this argument the examiner points out that if one uses the concepts of Banik with the invention of Sobe in view of Hagele, Sanders, and Steins one would appreciate that process and structure of Sobe as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that entry of oxygen would take place by means of inserts made of the oxygen-storing materials of Banik, and further that these inserts forming a reservoir for oxygen would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe in view of Hagele, Sanders, and Steins with the concepts of Banik with the motivation of reducing or preventing local material failure. 
Regarding Claim 4, Sobe does not teach the use of oxygen or oxygen-containing fluid being supplied to inserts from the forming tool side, or the inserts being flooded with oxygen or oxygen-containing fluid between two forming procedures. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.
Regarding Claim 9, Sobe does not teach the use of oxygen or oxygen-containing fluid being supplied to inserts from the forming tool side, or the inserts being flooded with oxygen or oxygen-containing fluid between two forming procedures.. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.

Claims 2-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sobe (U.S. 2007/0130772) in view of Hagele (DE-102008063985-B4, previously cited), Sanders (U.S. 2016/0193645), and Steins (U.S. 2013/0068350) as applied to claim 1 above, and further in view of Lee (U.S. 2018/0229288, relying on the provisional date of 05/04/2014, previously cited). 

Regarding Claims 2-3, Sobe in view of Hagele, Sanders, and Steins are relied upon for the reasons given above in addressing claim 1. However, none of the references teach entry of oxygen by means of inserts made of oxygen-storing materials provided in the forming tool adjacent to or in the region of the drawing edges and/or positive radii, which are dimensioned so that deep drawing is not negatively affected and the inserts form a reservoir of oxygen
Lee teaches a system and process for improving high speed forming of containers (abstract). Lee teaches the use of inserts made of oxygen-storing materials (e.g., Al2O3) provided in a forming tool adjacent to or in the region of drawing edges and/or positive radii (Figure 15). Lee teaches the inserts being made of porous ceramics (Thus meeting the limitations of Claim 3) that allow air to pass through them (paragraphs [0089], and [0093]). Lee teaches these porous inserts allows for a reduces vacuum level therefor allowing for reduced time and energy requirements for enhanced final products (paragraphs [0090], and [0092]-[0093]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe in view of Hagele, Sanders, and Steins with the concepts of Lee with the motivation of reducing the time and energy requirements for enhanced final products. 
With respect to the limitation of “characterized in that the entry of oxygen by means of inserts”; and “the inserts form a reservoir for oxygen” - the examiner points out that if one uses the concepts of Lee with the invention of Sobe in view of Hagele, Sanders, and Steins, one would appreciate that process and structure of Sobe as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that entry of oxygen would take place by means of inserts made of the oxygen-storing materials of Lee, and further that these inserts forming a reservoir for oxygen would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding Claim 4, Sobe does not teach the use of oxygen or oxygen-containing fluid being supplied to inserts from the forming tool side, or the inserts being flooded with oxygen or oxygen-containing fluid between two forming procedures. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.
Regarding Claim 9, Sobe does not teach the use of oxygen or oxygen-containing fluid being supplied to inserts from the forming tool side, or the inserts being flooded with oxygen or oxygen-containing fluid between two forming procedures.. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson (U.S. 2013/0048160) in view of Hagele (DE-102008063985-B4, previously cited), Sanders (U.S. 2016/0193645), and Steins (U.S. 2013/0068350).

Regarding Claim 1, Larsson teaches a press hardening plant and a method of press hardening a steel sheet blank (abstract). Larsson teaches cutting a blank from a steel sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (Figure 1). Larsson teaches austenitizing the blank, which is unformed, to a temperature greater than Ac3 (Figures 1-2; paragraph [0010]). Larsson teaches after the heating of the blank, inserting the blank into a forming tool (Figures 1-2; paragraph [0010]). Larsson teaches after the inserting of the blank into the forming tool, forming the blank in the forming tool (Figures 1-2; paragraph [0010]). Larsson teaches hardening the blank in the forming tool at an end of forming the blank, wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (Figures 1-2; paragraph [0010]). 
However, Larsson is silent to wherein, during both the forming of the blank and the hardening of the blank, pure oxygen being supplied in and/or adjacent to positive radii and/or drawing edges; and/or in contact regions, such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening.
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches supplying oxygen-containing fluid (e.g., CO2 as recited within Claim 2 and paragraph [0016] of Hagele) in and/or adjacent to positive radii and/or drawing edges; and/or in contact regions (Figures 15-21) during the hardening of the blank (Claims 1-2 of Hagele). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Sanders teaches a ceramic refractory insulation bock including reinforcing rods (abstract). Sanders teaches during forming of a blank, a fluid being injected into points that are subject to tensile strain (paragraph [0028]). Sanders teaches this feature may serve to facilitate forming of the part (paragraph [0028]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson with the concepts of Hagele and Sanders with the motivation of very sensitively adjusting a blanks properties and facilitate in forming the part. 
With respect to the feature of “pure oxygen” being supplied to the aforementioned areas, the examiner presents Steins. Steins teaches a method and apparatus for heating a pre-coated plate of steel (abstract). Steins teaches the following within paragraph [0053]: “A method according to the present invention for heating a pre-coated steel plate with formation of an alloying layer for the production of hot formed body and structural parts reduces wear of the hot forming tool as a result of deposits and abrasion and attains sufficient oxidation of the coating while yet diminishing the risk of hydrogen embrittlement in an economical manner…The benefits, in particular the formation of a sufficient oxide layer to prevent or at least significantly reduce deposits on the shaping zones of the forming tool…” (paragraph [0053]). Thus, the examiner points out that it would have been obvious to modify the selection of oxygen-containing fluids of Hagele by providing pure oxygen, since this would lead to sufficient oxidation and thus significantly reduce deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson in view of Hagele and Sanders with the concepts of Steins with the motivation of significantly reducing deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner. 
With respect to the limitation of “…such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening…”, the examiner points out that if one uses the concepts of Hagele, Sanders, and Steins with the teachings of Larsson, one would appreciate that process and structure of Larsson as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that second-order microcracks being avoided would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 2-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (U.S. 2013/0048160) in view of Hagele (DE-102008063985-B4, previously cited), Sanders (U.S. 2016/0193645), and Steins (U.S. 2013/0068350) as applied to claim 1 above, and further in view of Banik (U.S. 2014/0311205, previously cited). 

Regarding Claims 2-3, Larsson in view of Hagele, Sanders, and Steins are relied upon for the reasons given above in addressing claim 1. However, none of the references teach entry of oxygen by means of inserts made of oxygen-storing materials provided in the forming tool adjacent to or in the region of the drawing edges and/or positive radii, which are dimensioned so that deep drawing is not negatively affected and the inserts form a reservoir of oxygen. 
Banik teaches a method and forming tool for hot forming and press hardening workpieces of sheet steel (abstract). Banik teaches inserts made of oxygen storing materials (e.g., Al2O3 or ZrO2) being provided in a forming tool adjacent to or in region of the drawing edges and/or positive radii (paragraph [0036]; Figure 5). Banik teaches this feature, in part, reduces or prevents local material failure (paragraph [0004], and [0010]-[0011]). 
With respect to the feature of “which are dimensioned so that deep drawing is not negatively affected” - the examiner points out that Banik teaches the workpieces being deep drawn (paragraph [0027]), and further that these inserts actually positively affect this process (paragraphs [0005]; and [0008]). As such, these teachings of Banik are considered by the examiner to meet this claim limitation. 
The examiner points out that the inserts of Banik are not explicitly described in such a way to convey that entry of oxygen would take place by means of the inserts, and the inserts form a reservoir for oxygen. However, the examiner points to claim 3 of which further defines these inserts and points out that the ceramic inserts of Banik are porous, specifically Banik teaches the inserts being explicitly taught as low thermal conductivity ceramics (paragraph [0036]). Thus, one of ordinary skill would readily understand and appreciate that porous ceramics can be analogously described as low-thermal conductivity ceramics since pores necessarily impart low thermal conductance, thus meeting the limitations of Claim 3. In view of this argument the examiner points out that if one uses the concepts of Banik with the invention of Larsson in view of Hagele, Sanders, and Steins one would appreciate that process and structure of Larsson as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that entry of oxygen would take place by means of inserts made of the oxygen-storing materials of Banik, and further that these inserts forming a reservoir for oxygen would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson in view of Hagele, Sanders, and Steins with the concepts of Banik with the motivation of reducing or preventing local material failure. 
Regarding Claim 4, Larsson does not teach the use of oxygen or oxygen-containing fluid being supplied to inserts from the forming tool side, or the inserts being flooded with oxygen or oxygen-containing fluid between two forming procedures. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.
Regarding Claim 9, Larsson does not teach the use of oxygen or oxygen-containing fluid being supplied to inserts from the forming tool side, or the inserts being flooded with oxygen or oxygen-containing fluid between two forming procedures.. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.

Claims 2-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (U.S. 2013/0048160) in view of Hagele (DE-102008063985-B4, previously cited), Sanders (U.S. 2016/0193645), and Steins (U.S. 2013/0068350) as applied to claim 1 above, and further in view of Lee (U.S. 2018/0229288, relying on the provisional date of 05/04/2014, previously cited). 

Regarding Claims 2-3, Larsson in view of Hagele, Sanders, and Steins are relied upon for the reasons given above in addressing claim 1. However, none of the references teach entry of oxygen by means of inserts made of oxygen-storing materials provided in the forming tool adjacent to or in the region of the drawing edges and/or positive radii, which are dimensioned so that deep drawing is not negatively affected and the inserts form a reservoir of oxygen
Lee teaches a system and process for improving high speed forming of containers (abstract). Lee teaches the use of inserts made of oxygen-storing materials (e.g., Al2O3) provided in a forming tool adjacent to or in the region of drawing edges and/or positive radii (Figure 15). Lee teaches the inserts being made of porous ceramics (Thus meeting the limitations of Claim 3) that allow air to pass through them (paragraphs [0089], and [0093]). Lee teaches these porous inserts allows for a reduces vacuum level therefor allowing for reduced time and energy requirements for enhanced final products (paragraphs [0090], and [0092]-[0093]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson in view of Hagele, Sanders, and Steins with the concepts of Lee with the motivation of reducing the time and energy requirements for enhanced final products. 
With respect to the limitation of “characterized in that the entry of oxygen by means of inserts”; and “the inserts form a reservoir for oxygen” - the examiner points out that if one uses the concepts of Lee with the invention of Larsson in view of Hagele, Sanders, and Steins, one would appreciate that process and structure of Larsson as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that entry of oxygen would take place by means of inserts made of the oxygen-storing materials of Lee, and further that these inserts forming a reservoir for oxygen would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding Claim 4, Larsson does not teach the use of oxygen or oxygen-containing fluid being supplied to inserts from the forming tool side, or the inserts being flooded with oxygen or oxygen-containing fluid between two forming procedures. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.
Regarding Claim 9, Larsson does not teach the use of oxygen or oxygen-containing fluid being supplied to inserts from the forming tool side, or the inserts being flooded with oxygen or oxygen-containing fluid between two forming procedures.. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Vehof (U.S. Patent No. 8,613,819, previously cited) in view of Hagele (DE-102008063985-B4, previously cited), Sanders (U.S. 2016/0193645), and Steins (U.S. 2013/0068350).

Regarding Claim 1, Vehof teaches a method for press hardening sheet steel components, the method comprising cutting a blank from a sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (column 1, lines 37-42). Vehof teaches austenitizing the blank, which is unformed, to a temperature greater than Ac3 (column 1, lines 42-43). Vehof teaches after the heating of the blank, inserting the blank into a forming tool (column 1, lines 43-44). Vehof teaches after the inserting of the blank into the forming tool, forming the blank in the forming tool and hardening the blank in the forming tool at an end of forming the blank, wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (column 1, lines 44-45). 
However, while Vehof in a separate embodiment teaches during the forming an hardening process, an ambient medium being injected in and/or adjacent to positive radii and/or drawing edges; and/or in contact regions (column 9, lines 41-43; Figure 5, Char. No. 14), Vehof is silent to wherein during both the forming of the blank and the hardening of the blank, pure oxygen being supplied in and/or adjacent to positive radii and/or drawing edges; and/or in contact regions, such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening.
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches supplying oxygen-containing fluid (e.g., CO2 as recited within Claim 2 and paragraph [0016] of Hagele) in and/or adjacent to positive radii and/or drawing edges; and/or in contact regions (Figures 15-21) during the hardening of the blank (Claims 1-2 of Hagele). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Sanders teaches a ceramic refractory insulation bock including reinforcing rods (abstract). Sanders teaches during forming of a blank, a fluid being injected into points that are subject to tensile strain (paragraph [0028]). Sanders teaches this feature may serve to facilitate forming of the part (paragraph [0028]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof with the concepts of Hagele and Sanders with the motivation of very sensitively adjusting a blanks properties and facilitate in forming the part. 
With respect to the feature of “pure oxygen” being supplied to the aforementioned areas, the examiner presents Steins. Steins teaches a method and apparatus for heating a pre-coated plate of steel (abstract). Steins teaches the following within paragraph [0053]: “A method according to the present invention for heating a pre-coated steel plate with formation of an alloying layer for the production of hot formed body and structural parts reduces wear of the hot forming tool as a result of deposits and abrasion and attains sufficient oxidation of the coating while yet diminishing the risk of hydrogen embrittlement in an economical manner…The benefits, in particular the formation of a sufficient oxide layer to prevent or at least significantly reduce deposits on the shaping zones of the forming tool…” (paragraph [0053]). Thus, the examiner points out that it would have been obvious to modify the selection of oxygen-containing fluids of Hagele by providing pure oxygen, since this would lead to sufficient oxidation and thus significantly reduce deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof in view of Hagele and Sanders with the concepts of Steins with the motivation of significantly reducing deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner. 
With respect to the limitation of “…such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening…”, the examiner points out that if one uses the concepts of Hagele, Sanders, and Steins with the teachings of Vehof, one would appreciate that process and structure of Vehof as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that second-order microcracks being avoided would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 2-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vehof (U.S. Patent No. 8,613,819, cited by applicant as DE-102004038626-B3) in view of Hagele (DE-102008063985-B4, cited by applicant), Sanders (U.S. 2016/0193645), and Steins (U.S. 2013/0068350) as applied to claim 1 above, and further in view of Banik (U.S. 2014/0311205, previously cited). 

Regarding Claims 2-3, Vehof in view of Hagele, Sanders, and Steins are relied upon for the reasons given above in addressing claim 1. However, none of the references teach entry of oxygen by means of inserts made of oxygen-storing materials provided in the forming tool adjacent to or in the region of the drawing edges and/or positive radii, which are dimensioned so that deep drawing is not negatively affected and the inserts form a reservoir of oxygen. 
Banik teaches a method and forming tool for hot forming and press hardening workpieces of sheet steel (abstract). Banik teaches inserts made of oxygen storing materials (e.g., Al2O3 or ZrO2) being provided in a forming tool adjacent to or in region of the drawing edges and/or positive radii (paragraph [0036]; Figure 5). Banik teaches this feature, in part, reduces or prevents local material failure (paragraph [0004], and [0010]-[0011]). 
With respect to the feature of “which are dimensioned so that deep drawing is not negatively affected” - the examiner points out that Banik teaches the workpieces being deep drawn (paragraph [0027]), and further that these inserts actually positively affect this process (paragraphs [0005]; and [0008]). As such, these teachings of Banik are considered by the examiner to meet this claim limitation. 
The examiner points out that the inserts of Banik are not explicitly described in such a way to convey that entry of oxygen would take place by means of the inserts, and the inserts form a reservoir for oxygen. However, the examiner points to claim 3 of which further defines these inserts and points out that the ceramic inserts of Banik are porous, as such Banik teaches the inserts being explicitly taught as low thermal conductivity ceramics (paragraph [0036]). Thus, one of ordinary skill would readily understand and appreciate that porous ceramics can be analogously described as low-thermal conductivity ceramics since pores necessarily impart low thermal conductance, thus reading on Claim 3. In view of this argument the examiner points out that if one uses the concepts of Banik with the invention of Vehof in view of Hagele, one would appreciate that process and structure of Vehof as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that entry of oxygen would take place by means of inserts made of the oxygen-storing materials of Banik, and further that these inserts forming a reservoir for oxygen would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof in view of Hagele, Sanders, and Steins with the concepts of Banik with the motivation of reducing or preventing local material failure. 
Regarding Claim 4,Vehof teaches the mold cavity being flooded with air between two forming procedures (e.g., the forming procedures being putting the part within the die, and taking it out after hardening) (column 9, lines 40-43). 
However, Vehof does not teach the use of oxygen or oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.
Regarding Claim 9,Vehof teaches the mold cavity being flooded with air between two forming procedures (e.g., the forming procedures being putting the part within the die, and taking it out after hardening) (column 9, lines 40-43). 
However, Vehof does not teach the use of oxygen or oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.

Claims 2-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vehof (U.S. Patent No. 8,613,819, cited by applicant as DE-102004038626-B3, previously cited) in view of Hagele (DE-102008063985-B4, previously cited), Sanders (U.S. 2016/0193645), and Steins (U.S. 2013/0068350) as applied to claim 1 above, and further in view of Lee (U.S. 2018/0229288, relying on the provisional date of 05/04/2014, previously cited). 

Regarding Claims 2-3, Vehof in view of Hagele, Sanders, and Steins are relied upon for the reasons given above in addressing claim 1. However, none of the references teach entry of oxygen by means of inserts made of oxygen-storing materials provided in the forming tool adjacent to or in the region of the drawing edges and/or positive radii, which are dimensioned so that deep drawing is not negatively affected and the inserts form a reservoir of oxygen
Lee teaches a system and process for improving high speed forming of containers (abstract). Lee teaches the use of inserts made of oxygen-storing materials (e.g., Al2O3) provided in a forming tool adjacent to or in the region of drawing edges and/or positive radii (Figure 15). Lee teaches the inserts being made of porous ceramics (Thus meeting the limitations of Claim 3) that allow air to pass through them (paragraphs [0089], and [0093]). Lee teaches these porous inserts allows for a reduces vacuum level therefor allowing for reduced time and energy requirements for enhanced final products (paragraphs [0090], and [0092]-[0093]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof in view of Hagele, Sanders, and Steins with the concepts of Lee with the motivation of reducing the time and energy requirements for enhanced final products. 
With respect to the limitation of “characterized in that the entry of oxygen by means of inserts”; and “the inserts form a reservoir for oxygen” - the examiner points out that if one uses the concepts of Lee with the invention of Vehof in view of Hagele, Sanders, and Steins, one would appreciate that process and structure of Vehof as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that entry of oxygen would take place by means of inserts made of the oxygen-storing materials of Lee, and further that these inserts forming a reservoir for oxygen would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding Claim 4,Vehof teaches the mold cavity being flooded with air between two forming procedures (e.g., the forming procedures being putting the part within the die, and taking it out after hardening) (column 9, lines 40-43). 
However, Vehof does not teach the use of oxygen or oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.
Regarding Claim 9,Vehof teaches the mold cavity being flooded with air between two forming procedures (e.g., the forming procedures being putting the part within the die, and taking it out after hardening) (column 9, lines 40-43). 
However, Vehof does not teach the use of oxygen or oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735